DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the preamble “A reticle pod door” and claims 4, 5 and 11 recite the preamble “the reticle pod”. It is unclear if the claims of 4, 5 and 11 are further limiting the reticle pod door of claim 1 from which it depends or are they claiming features of a reticle pod, which is not previously claimed.
Claims 11 and 17 recite the limitation “further comprising a compressive seal.” It is unclear where the compressive seal is located with regards to the reticle pod door (claim 1) or the reticle container (claim 17).
pod container” in line two of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “the inner pod cover and inner pod door defining an outer pod”. It is unclear how to interpret this limitation because typically an inner pod cover and an inner door would define an inner pod and not an outer pod or an outer pod cover and an outer pod door would define an outer pod.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    428
    632
    media_image1.png
    Greyscale

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnevali et al. US 7,850,032 B2.
With regards to claim 1, Carnevali (Fig. 39) discloses a door 104 comprising: a door housing 400; a door cover 201 secured to the door housing; an aperture 113 defined in the door housing; and a window including a lens 182, a sidewall and a ledge, wherein the window is contained within the reticle pod door between the door housing and the door cover such that the lens is viewable through the aperture defined in the door housing.
The door of Carnevali is used to cover a container that is used to hold a variety of sensitive articles, therefore, it is capable of being a door to a reticle pod.



With regards to claim 3, Carnevali (Fig. 39) discloses the sidewall extends downward and away from the lens 182 and circumscribes the lens defining an outer perimeter of the window.

With regards to claim 4, Carnevali (Fig. 39) discloses the sidewall extends downward and away from the lens 182 such that a lower edge of the sidewall contacts an upper surface of the door cover.

With regards to claim 5, Carnevali (Fig. 39) discloses the sidewall extends downward and away from the lens 182 such that a lower edge of the sidewall is between a lower surface of the door housing an upper surface of the door cover.

With regards to claim 6, Carnevali (Fig. 39) discloses the ledge ends outward and away from the sidewall around an outer perimeter of the window.

With regards to claim 7, Carnevali (Fig. 39) discloses the ledge is defined by a recess formed in the sidewall.

With regards to claim 8, Carnevali (Fig. 39) discloses the ledge extends outward and away from the sidewall around an outer perimeter of the window and has a first outer perimeter greater than a second outer perimeter. (The outer bottom flange/ledge portion extends out further than the outer top flange/ledge.) 

With regards to claim 9, Carnevali (Fig. 39) discloses a recess is defined between a lower surface of the lens 182 and an upper surface of the ledge.



Claim(s) 13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnevali et al. US 7,850,032 B2.
With regards to claim 13, Carnevali (Fig. 39) discloses a container comprising: a pod cover 102: and a pod door 104, wherein the pod door includes a door housing 400, a door cover 201 secured to the door housing, an aperture 113 defined in the door housing, and a window including a lens 182, a sidewall and a ledge, wherein the window is retained in the pod door such that the lens is viewable through the aperture defined in the door housing.
The container of Carnevali is used to hold a variety of sensitive articles, therefore, it is capable of holding a reticle and being a reticle container.

With regards to claim 15, Carnevali (Fig. 39) discloses the sidewall of the window extends downward and away from the lens 182 such that a lower edge of the sidewall contacts an upper surface of the door cover of the pod door.



With regards to claim 17, Carnevali (Fig. 39) discloses further comprising a compressive seal. (Col 34:27-40)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali et al. US 7,850,032 B2.
With regards to claim 10, Carnevali (Fig. 39) discloses the claimed invention as stated above but it does not specifically disclose the window, lens, and ledge are integrally formed in the door cover such that when the door cover is secured to the door housing the lens is received within the aperture of the door housing.

    PNG
    media_image2.png
    471
    675
    media_image2.png
    Greyscale

However an alternative embodiment of Carnevali (Fig. 36) teaches that it was known in the art to have a door having a window, lens 182, and ledge are integrally formed in the door cover such that when the door cover is secured to the door housing the lens is received within the aperture of the door housing.


With regards to claim 12, Carnevali (Fig. 36) further teaches the lens, sidewall, and ledge are provided as a single integral piece.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali et al. US 7,850,032 B2 in view of COSTA et al. US 2017/0031165 A1.

    PNG
    media_image3.png
    283
    587
    media_image3.png
    Greyscale


However, COSTA teaches that it was known in the art to have an outer pod have an inner pod 112 contained within an outer pod 110/130, the inner pod including an inner pod housing and an inner pod door 114 including an inner pod window 830, wherein when the inner pod is contained within the outer pod, the inner pod window 830is aligned with the window 930 in the pod door of the outer pod.
The inventions of Carnevali and COSTA are both drawn to the field of containers that are capable of holding items such as electronic devices. Each container includes an outer container that includes a window to see the electronic device inside of the container. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in Carnevali by providing an inner pod (container) with windows as taught by COSTA for the purposes of further securing the electronic device in the container and still be viewed from the outside of the container.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736